Exhibit 10.1

 


STOCK PURCHASE AGREEMENT

 

By and Between

 

YUNHONG CTI LTD.

 

And

 

Shuai Wang

 

Dated as of

 

November 24, 2020

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of November 17, 2020,
is entered into between and among Yunhong CTI Ltd., a corporation incorporated
under the laws of the State of Illinois (the “Company” or “CTI”), and Shuai Wang
(“Buyer”).

 

RECITALS

 

A.     The Company is engaged in the development, production, distribution and
sale of unique, innovative flexible film products for commercial and consumer
markets;

 

B.     Buyer desires to purchase 170,000 newly issued shares of Series B
Redeemable Convertible Preferred Stock of the Company, no par value (the
“Shares”), with each Share convertible into ten (10) shares of the Company’s
common stock, no par value (the “Common Stock”), subject to the terms and
conditions set forth herein;

   

C.     The Company wishes to issue and sell to Buyer, and Buyer wishes to
purchase from the Company, the Shares ; and the Company wishes to extend to
Buyer, and the other rights described herein; in each case subject to the terms
and conditions set forth herein (such issues, sales and purchases of Shares,
such grant of the Board Appointment Right and the other rights described herein,
collectively, the “Transaction”);

 

D.     The Company is subject to the public reporting requirements of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”), with the
Common Stock listed for trading on the NASDAQ Capital Market (“NASDAQ”);

 

E.     Pursuant to the Illinois Business Corporation Act and the Exchange Act,
as applicable, it is understood and acknowledged that portions of the
Transaction contemplated herein may be required to be approved by holders of a
majority of the outstanding shares entitled to vote, either at a duly convened
meeting, or by written consent pursuant to Regulation 14C of the Exchange Act
(collectively, the “Company Shareholder Approval”);

 

F.     Subject to any Company Shareholder Approval, the Company Board has
determined (1) that it is in the best interest of the Company and its
shareholders to enter into the Transaction and (2) subject to the terms and
conditions of this Agreement, to recommend the Transaction to the Company’s
shareholders for the Company Shareholder Approval, to the extent such approval
is required.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1

--------------------------------------------------------------------------------

 

 

Article I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

  

“Agreement” has the meaning set forth in the preamble.

 

“Benefit Plan” has the meaning set forth in Section 3.12(a).

 

“Board” has the meaning set forth in the recitals.

 

“Board Appointment Right” has the meaning set forth in the recitals.

 

“CTI” has the meaning set forth in the preamble.

  

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are authorized or required by Law to
be closed for business.

 

“Business Confidential Information” has the meaning set forth in Section
5.04(a).

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Director Nominee” has the meaning set forth in Section 5.05(a).

 

“Buyer Party” has the meaning set forth in Section 8.01.

 

“CERCLA” is defined in the definition of “Environmental Law”.

 

“Closing” has the meaning set forth in Section 2.04.

 

“Closing Date” has the meaning set forth in Section 2.05.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Company Balance Sheet” has the meaning set forth in Section 3.05(c).

 

“Company Board” has the meaning set forth in the recitals.

 

“Company Board Recommendation” has the meaning set forth in Section 3.01(b).

 

“Company Information Statement” means any Information Statement to be filed and
mailed to the Company’s shareholders pursuant to Regulation 14C of the Exchange
Act in order to provide notice to its shareholders of the actions approved and
to be taken in connection with the transactions contemplated hereunder,
including the issuance of the Shares pursuant to the rules of the NASDAQ and
relevant corporate law.

 

“Company Intellectual Property” has the meaning set forth in Section 3.07(a).

 

2

--------------------------------------------------------------------------------

 

 

“Company Material Contract” means: (i) every “material contract” (as such term
is defined in Item 601(b)(10) of Regulation S-K of the Securities Act) to which
the Company is a party and which is currently in effect, whether or not filed by
the Company with the SEC; and (ii) every additional binding contract to which
the Company is a party and which is currently in effect, which would be a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K of the Securities Act) except for the fact that it was made in the Company’s
ordinary course of business.

 

“Company SEC Documents” has the meaning set forth in Section 3.05(a).

 

“Company Shareholder Approval” has the meaning set forth in the recitals.

 

“Company Shareholder Meeting” means the meeting of the shareholders of the
Company to be held to consider, to the extent necessary, the adoption of this
Agreement and the transactions contemplated hereunder and, to the extent
necessary, to approve the issuance of the Shares pursuant to the rules of the
NASDAQ and relevant corporate law.

 

“Company Subsidiaries” means CTI Supply, Inc. and the Non-U.S. Subsidiaries
(each of which, a “Company Subsidiary”).

 

“Company Real Property Leases” has the meaning set forth in Section 3.08(a).

 

“Contract” means any contract, agreement, lease, loan, obligation, commitment,
arrangement, understanding, instrument, whether oral or written.

 

“Customs” is defined in the definition of “Customs & International Trade Laws”.

 

“Customs & International Trade Laws” means any U.S. Law concerning the
importation of merchandise, the export or re-export of products (including
goods, software, technology and services), the terms and conduct of
international transactions, and making or receiving international payments,
including but not limited to the Tariff Act of 1930 as amended and other laws
and programs administered or enforced by the U.S. Customs and Border Protection
(“Customs”), the U.S. Immigration and Customs Enforcement, and their predecessor
agencies, the Export Administration Act of 1979 as amended, the Export
Administration Regulations, the International Emergency Economic Powers Act as
amended, the Arms Export Control Act, the International Traffic in Arms
Regulations, any other export controls administered by an agency of the United
States Government, Executive Orders of the President of the United States
regarding embargoes and restrictions on transactions with designated entities
(including countries, terrorists, organizations and individuals), the embargoes
and restrictions administered by the United States Office of Foreign Assets
Control, the Money Laundering Control Act of 1986 as amended, requirements for
the marking of imported merchandise, prohibitions or restrictions on the
importation of merchandise made with the use of slave or child labor, the
Foreign Corrupt Practices Act of 1977 as amended (“FCPA”) and other applicable
anticorruption Laws, the anti-boycott regulations administered by the United
States Department of Commerce, the anti-boycott regulations administered by the
United States Department of the Treasury, legislation and regulations of the
United States and other countries implementing the North American Free Trade
Agreement (“NAFTA”) and other free trade agreements to which the United States
is a party, antidumping and countervailing duty laws and regulations, and laws
and regulations adopted by the governments or agencies of other countries
concerning the ability of U.S. Persons to conduct business in those countries,
restrictions by other countries on holding foreign currency or repatriating
funds, or otherwise relating to the same subject matter as the United States
statutes and regulations described above.

 

“Deductible” has the meaning set forth in Section 8.03.

  

“Disclosure Schedule” means the Disclosure Schedule delivered by the Company
concurrently with the execution and delivery of this Agreement, which Disclosure
Schedule shall constitute a part of this Agreement.

 

“Disqualification Event” has the meaning set forth in Section 3.28.

 

“Dollars or $” means the lawful currency of the United States.

  

3

--------------------------------------------------------------------------------

 

 

“Employees” means those Persons employed by the Company immediately prior to the
Closing.

 

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment, hypothecation, assignment,
preference or other similar encumbrance.

  

“Environmental Law” means any applicable Law, and any Governmental Order,
Environmental Permit or binding agreement with any Governmental Authority:
(a) relating to pollution (or the cleanup thereof) or the protection of human
health, safety, welfare, or the environment (including ambient air, soil,
surface water or groundwater, or subsurface strata); or (b) concerning the
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, production, disposal or remediation of any Hazardous
Materials. The term “Environmental Law” includes, without limitation, the
following (including their implementing regulations and any state analogues):
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq. (“CERCLA”); the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act of 1976, as amended by the Hazardous
and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water
Pollution Control Act of 1972, as amended by the Clean Water Act of 1977, 33
U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15
U.S.C. §§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act
of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by
the Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) under common control or treated as a single employer with the
Company within the meaning of Section 414(b), 414(c), 414(m) or 414(o) of the
Code.

  

“Exchange Act” has the meaning set forth in the recitals.

 

“FCPA” is defined in the definition of “Customs & International Trade Laws”.

 

“Financial Statements” has the meaning set forth in Section 3.05(c).

   

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means any materials, chemical, compound, mixture,
hazardous substance, hazardous waste, pollutant or contaminant defined, listed,
classified or regulated under any Environmental Law.

 

“Indebtedness” has the meaning set forth in Section 3.23.

 

4

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: all patents, industrial design rights, trademarks, service
marks, trade names, trade dress, copyrights, mask works, inventions, technology,
know-how, formulae, trade secrets, confidential and proprietary information,
computer software programs, domain names, and other intellectual property, and
all registrations and applications for registration of any of the foregoing.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.07(c).

 

“Issuer Covered Person” has the meaning set forth in Section 3.28.

 

“Knowledge of the Company” or the “Company’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge (without independent duty of
investigation or inquiry) of Frank J. Cesario, Jennifer Connerty and Jana
Schwan.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Losses” means in respect of a party hereto any and all losses, damages, costs,
expenses, charges (including all penalties, assessments and fines) which that
Person suffers, sustains, pays or incurs in connection with that matter and
includes reasonable costs of external legal counsel and other professional
advisors and consultants but does not include punitive, special, consequential
or indirect losses or loss of profit.

 

 “Material Adverse Effect” means any event, occurrence, fact, condition or
change that is materially adverse to (a) the business, results of operations,
financial condition, assets and liabilities, or prospects of the Company, or (b)
the ability of the Company to consummate the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Company operates (provided that
such conditions do not affect the Company to a materially greater extent than
other Persons in such industry); (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Buyer; (vi) any changes in
applicable Laws or accounting rules (including GAAP); (vii) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with the Company; (viii) any natural
or man-made disaster or acts of God; or (ix) any failure by the Company to meet
any internal or published projections, forecasts or revenue or earnings
predictions (provided that the underlying causes of such failures (subject to
the other provisions of this definition) shall not be excluded).

 

“Material Shareholder” has the meaning set forth in Section 3.29.

 

“Money Laundering Laws” has the meaning set forth in Section 3.26.

 

“NAFTA” is defined in the definition of “Customs & International Trade Laws”.

  

“NASDAQ” has the meaning set forth in the recitals.

 

“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.12(a).

 

“Non-U.S. Subsidiaries” means Flexo Universal, S. de R.L. de C.V., and CTI
Europe GmbH.

 

“OFAC” has the meaning set forth in Section 3.25.

 

“Ordinary Course of Business” means the ordinary course of business of the
Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
and consents required to be obtained from Governmental Authorities.

 

5

--------------------------------------------------------------------------------

 

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“PNC” means PNC Bank, National Association.

 

“Proceeding” means any action, arbitration, mediation, audit, hearing,
investigation (for which the Company has received written notice), litigation or
suit (whether civil, criminal, administrative or judicial, whether formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

 

“Purchase Price” has the meaning set forth in Section 2.03.

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.12(c).

 

“Real Property” means the real property owned by the Company or any Company
Subsidiaries, together with all buildings, structures and facilities located
thereon.

 

“Registrable Securities” has the meaning set forth in Section 5.13.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Schedule Supplement” has the meaning set forth in Section 5.09.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” has the meaning set forth in Section 3.05(a).

  

“Shares” has the meaning set forth in the recitals.

  

“Target Date” has the meaning set forth in Section 5.02(a).

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

“Transaction” has the meaning set forth in the recitals.

   

Article II
PURCHASE AND SALE

 

Section 2.01.     [Reserved.]

 

Section 2.02.     Purchase and Sale. Upon satisfaction of the applicable closing
conditions set forth in Article VI of this Agreement, the Company shall issue
and sell to Buyer, and Buyer shall purchase from the Company, the Shares, for
the consideration specified in Section 2.03 (the “Purchase”). Delivery of the
Shares shall be made to Buyer and the Company shall cause Buyer to be duly
recorded as the owner of the Shares, including on the stock certificates
evidencing the Shares and in the Company’s share register.

 

6

--------------------------------------------------------------------------------

 

 

Section 2.03.      Purchase Price. The purchase price for the Shares shall be
$1,500,000.00 (the “Purchase Price”), which equals $10.00 per Share.

 

Section 2.04.     Transactions to be Effected at the Closing.

 

(a)     At or prior to the closing of the Purchase (the “Closing”), Buyer shall:

 

(i)     No later than the date of the execution of this Agreement, deliver to
the Company the Purchase Price, which the Company acknowledges has been received
by the Company; and

  

(ii)     deliver to the Company all other agreements, documents, instruments or
certificates that each is required to deliver, and take all actions each is
required to take, pursuant to Article VI of this Agreement (without limiting the
generality of the foregoing.

 

(b)     At or prior to the Closing except as set forth below, the Company shall:

 

(i)      register the issuance of the Shares on the books and records of the
Company as duly issued in the name of the Buyer, free and clear of all
Encumbrances; and

 

(ii)     deliver to Buyer all other agreements, documents, instruments or
certificates that the Company is required to deliver, cause to be delivered all
documents required to be delivered by advisors to the Company and take all
actions the Company is required to take, pursuant to Article VI of this
Agreement.

 

(c)     Effective as of the Closing, consistent with Buyer’s Board Appointment
Right, the Company shall cause the Buyer Director Nominee, whose name Buyer has
submitted to the Company within two (2) Business Days prior to the Closing, to
be elected to the Company Board (subject to reasonable acceptance by the
Company).

 

(d)     Within four (4) Business Days following the execution of this Agreement,
the Company shall file with the U.S. Securities and Exchange Commission a Report
on Form 8-K to announce the entry into this Agreement and the material terms of
the Transaction.

  

Each document of transfer or assumption referred to in this Article II (or in
any related definition set forth in Article I) that is not attached as an
Exhibit to this Agreement shall be in customary form and shall be reasonably
satisfactory in form and substance to the parties hereto.

 

Section 2.05.     Closing. Subject to the terms and conditions of this
Agreement, the issuance, purchase and sale of the Shares contemplated hereby
shall take place at the Closing to be held at 1:00 p.m., Eastern time, on the
date that is no later than two Business Days after the last of the conditions
set forth in Article VI that are applicable to the Closing have been satisfied
or waived (other than conditions which, by their nature, are to be satisfied on
the Closing Date), at the offices of Sichenzia Ross Ference LLP, or at such
other time or on such other date or at such other place as the parties may
mutually agree upon in writing (the “Closing Date”).

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Disclosure Schedule, the Company represents and
warrants to Buyer that the statements contained in this Article III are true and
correct.

 

7

--------------------------------------------------------------------------------

 

 

Section 3.01.     Organization and Authority of the Company.

 

(a)     The Company is a corporation duly organized, validly existing and in
good standing under the Laws of the state of Illinois, and has all requisite
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted. Each of Company
Subsidiaries is a corporation or other entity duly formed, validly existing and
in good standing under the Laws of its jurisdiction of organization and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. The Company and each of the
Company Subsidiaries is duly licensed or qualified to do business, and is in
good standing in each jurisdiction in which the nature of the business conducted
or property owned by it makes such licensing or qualification necessary, except
where the failure to be so licensed, qualified or in good standing, individually
or in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect. The Company has all necessary corporate power and
authority to enter into this Agreement, to carry out its obligations hereunder
and, subject to, in the case of the consummation of the Transaction, receipt of
the Company Shareholder Approval as contemplated by Section 5.02, to consummate
the transactions contemplated by this Agreement. The execution and delivery by
the Company of this Agreement, the performance by the Company of its obligations
hereunder and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of the Company, subject only, in the case of consummation of the Transaction, to
the receipt of the Company Shareholder Approval as contemplated by Section 5.02.
The Company Shareholder Approval is the only vote or consent of the holders of
the Company’s capital stock necessary to approve and consummate the Transaction.
This Agreement has been duly executed and delivered by the Company, and
(assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

(b)     The Company Board, by resolutions duly adopted and, as of the date
hereof, not subsequently rescinded or modified in any way, has, as of the date
hereof (i) determined that this Agreement and the transactions contemplated
hereby, including the Transaction, are fair to, and in the best interests of,
the Company’s shareholders, (ii) determined that management of the Company and
the Board shall take all steps necessary to perform the Company’s obligations
under this Agreement, subject to the terms and conditions hereof, (iii) directed
that the transactions contemplated by this Agreement shall, if required by the
rules of the NASDAQ or the Laws, be submitted to Company’s shareholders for
their approval, and (iv) approved and adopted the issuance of the Shares
(collectively, the “Company Board Recommendation”).

 

Section 3.02.     Capitalization.

 

(a)     The authorized capital stock of the Company consists of (i) 15,000,000
shares of Common Stock, of which 5,271,698 shares are issued and outstanding and
43,658 shares are held in treasury or owned by the Company Subsidiaries, 292,660
shares are reserved for issuance upon exercise of outstanding warrants, and no
shares are reserved for future grants under the Company’s Benefit Plans, in each
case at the close of business on the date of this Agreement; and (ii) 3,000,000
shares of preferred stock, no par value, of which 700,000 shares are designated
as Series A Convertible Preferred Stock and 548,200 are issued and outstanding.
As of the close of business on the date of this Agreement, there are no other
Shares issued and outstanding or reserved for issuance and there are no other
securities convertible into Shares. The issued and outstanding shares of Common
Stock have been, and all shares which may be issued will be, duly authorized,
are validly issued, fully paid and non-assessable. At the Closing, Buyer will
receive good and marketable title to the Shares, free and clear of all
Encumbrances. Section 3.02(a) of the Disclosure Schedule sets forth a true and
complete list of all stock options, warrants or other rights to purchase or
receive Shares outstanding as of the date of this Agreement, including the
number of Shares subject thereto, expiration dates and exercise prices thereof
and the names of the holders thereof. The Company has not issued any capital
stock other than (i) pursuant to the exercise of employee stock options under
the Company’s stock option plans, (ii) the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans (iii) equity
awards made to the officers and key employees of the Company as part of their
annual compensation, (iv) pursuant to the exercise of outstanding warrants. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement.

 

(b)     There are no bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into, or exchangeable or
exercisable for, securities having the right to vote) on any matters on which
shareholders of the Company may vote. Except as set forth above in Section
3.02(a), (i) there are not issued, reserved for issuance or outstanding (A) any
securities convertible into to exchangeable or exercisable for shares of capital
stock of the Company or (B) any warrants, subscriptions, calls, options or other
rights to acquire from the Company, or any obligation of the Company to issue,
any capital stock, voting securities or securities convertible into or
exchangeable or exercisable for capital stock or voting securities of the
Company, and (ii) there are not any outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any such securities or to issue, deliver
or sell, or cause to be issued, delivered or sold, any such securities. The
Company is not a party to any voting agreement with respect to the voting of any
such securities.

 

8

--------------------------------------------------------------------------------

 

 

Section 3.03.     Subsidiaries. Other than the Company Subsidiaries, the Company
has no direct or indirect subsidiaries. Except as set forth in Section 3.03 of
the Disclosure Schedule, the Company owns, directly or indirectly, all of the
capital stock or other equity interests of the Company Subsidiaries, and such
capital stock or other equity interests are free and clear of any liens, and all
of the issued and outstanding shares of capital stock of the Company
Subsidiaries are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

Section 3.04.     No Conflicts; Consents. The execution, delivery and
performance by the Company of this Agreement, and (assuming the necessity and
receipt of evidence of effectiveness of the Company Shareholder Approval) the
consummation of the Transaction, do not and will not: (a) result in a violation
or breach of any provision of the Articles of Incorporation or Bylaws of the
Company; (b) other than as disclosed in this Agreement, result in a violation or
breach of any provision of any Law or Governmental Order applicable to the
Company or any of its assets; or (c) except as set forth in Section 3.04 of the
Disclosure Schedule, require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
under or result in the acceleration of any Company Material Contract (however
characterized or described) to which the Company is a party or by which its
property or business is or may be bound or affected has been duly and validly
executed by the Company, except in the cases of clauses (b) and (c), where the
violation, breach, conflict, default, acceleration or failure to give notice
would not have a Material Adverse Effect. Except as set forth in Section 3.04 of
the Disclosure Schedule, no consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to the Company in connection with the execution and delivery
of this Agreement and the consummation of the Transaction, except for such
filings as may be required to be made to the NASDAQ.

 

Section 3.05.     SEC Filings; Financial Statements; No Undisclosed Liabilities.

 

(a)     The Company has timely filed with or furnished to, as applicable, the
SEC all registration statements, prospectuses, reports, schedules, forms,
statements and other documents (including exhibits and all other information
incorporated by reference) required to be filed or furnished by it with the SEC
since January 1, 2016 (the “Company SEC Documents”). The Company has made
available to Buyer all such Company SEC Documents that it has so filed or
furnished prior to the date hereof. As of their respective filing dates (or, if
amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing prior to the date hereof), each of the Company
SEC Documents complied as to form in all material respects with the applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the Exchange Act, and the rules and regulations of the SEC thereunder
applicable to such Company SEC Documents. None of the Company SEC Documents,
including any financial statements, schedules or exhibits included or
incorporated by reference therein at the time they were filed (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), contained any untrue statement of
a material fact (taken as a whole) or omitted to state a material fact (taken as
a whole) required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(b)     Each of the consolidated financial statements (including, in each case,
any related notes thereto) contained in the Company SEC Documents: (i) complied
as to form in all material respects with the published rules and regulations of
the SEC with respect thereto as of their respective dates; (ii) was prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto and, in the case of
unaudited interim financial statements, as may be permitted by the SEC); and
(iii) fairly presented in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries at the respective
dates thereof and the consolidated results of the Company’s operations and cash
flows for the periods indicated therein, subject, in the case of unaudited
interim financial statements, to normal and year-end audit adjustments as
permitted by GAAP and the applicable rules and regulations of the SEC.

 

9

--------------------------------------------------------------------------------

 

 

(c)     The audited balance sheet of the Company as of December 31, 2019
contained in the Company SEC Documents filed prior to the date hereof is
hereinafter referred to as the “Company Balance Sheet”. The Company does not
have any liabilities (whether known or unknown, accrued, absolute, contingent or
otherwise and whether due or to become due) other than liabilities that (i) are
reflected or recorded on the Company Balance Sheet and the related consolidated
statements of cash flow and operations as of and for the fiscal year ended
December 31, 2019 which have been audited (collectively, the “Financial
Statements”) (including in the notes thereto), (ii) were incurred since the date
of the Financial Statements in the ordinary course of business, or (iii) would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(d)     The Company is not a party to, or has any commitment to become a party
to, any off-balance sheet arrangement as such term is defined in Item 303 of
Regulation S-K of the SEC.

 

(e)     The books and records of the Company are consistent in all material
respects with the Financial Statements. Except as required by GAAP, the Company
has not, between the last day of its most recently ended fiscal year and the
date of this Agreement, made or adopted any material change in its accounting
methods, practices or policies in effect on such last day of its most recently
ended fiscal year. Since January 1, 2016, the Company has not had any material
dispute with any of its auditors regarding accounting matters or policies that
is currently outstanding or that resulted (or would reasonably be expected to
result) in an adjustment to, or any restatement of, the Financial Statements. No
current or former independent auditor for the Company has resigned or been
dismissed from such capacity as a result of or in connection with any
disagreement with the Company on a matter of accounting practices.

 

Section 3.06.     Absence of Certain Changes or Events. Since the date of the
Company Balance Sheet, except in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
except for those matters described in the Company’s SEC Documents filed or
furnished following the date of the Company Balance Sheet, the business of the
Company has been conducted in the Ordinary Course of Business and there has not
been or occurred:

 

(a)     except as set forth in Section 3.06(a) of the Disclosure Schedule, any
Material Adverse Effect or any event, condition, change or effect that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(b)     except as set forth in Section 3.06(b) of the Disclosure Schedule or in
the Company SEC Documents, any sale, lease, license or other disposition of any
of the assets shown or reflected on the Company Balance Sheet (or any creation,
assumption or incurrence of any Encumbrances upon such assets), except in the
Ordinary Course of Business and except for any assets having an aggregate value
of less than $100,000;

 

(c)     except as set forth in Section 3.06(c) of the Disclosure Schedule,
incurrence of any indebtedness for borrowed money in excess of an aggregate
amount of $100,000;

 

(d)     except as set forth in Section 3.06(d) of the Disclosure Schedule, any
entry into an employment agreement (or any amendment or modification of an
employment agreement) providing for compensation in excess of $100,000, or any
entry into any severance agreement or any labor, or union agreement or plan (or
amendments of any such existing agreements or plan);

 

(e)     except as set forth in Section 3.06(e) of the Disclosure Schedule, any
hiring or termination of the employment of any named executive officer of the
Company;

 

(f)     except in the ordinary course of business, any (i) increase in the
compensation or benefits payable to any Employee, (ii) modification of any
severance policy applicable to any Employee resulting in any increase in the
amount of severance payable to any such Employee (or expanding of the
circumstances in which such severance is payable) or (iii) crediting of service
in connection with any Benefit Plan to any Employee such that the total service
credited to any such Employee exceeds the actual services of such Employee to
the Company;

 

(g)     granting Employees and non-employee directors equity compensation awards
under Benefit Plans greater than 2% of the total outstanding Shares in the
aggregate;

 

(h)     except as set forth in Section 3.06(h) of the Disclosure Schedule,
acquisition of the assets, except in the Ordinary Course of Business and except
for any assets having an aggregate value of less than $100,000;

 

10

--------------------------------------------------------------------------------

 

 

(i)     adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(j)     any liabilities required to be reflected in the Company Balance Sheet,
disclosed in accordance with GAAP or disclosed in filings made with the SEC;

 

(k)     except as set forth in Section 3.06(k) of the Disclosure Schedule, any
alteration in the Company’s method of accounting or change of its auditors;

 

(l)     any dividend or distribution of cash or other property to the
shareholders of the Company or purchase, redemption or any agreement to purchase
or redeem any Shares or the declaration of any dividend or distribution of cash
or other property;

 

(m)     issuance of any equity securities to any officer, director of Affiliate
of the Company, except pursuant to the existing Company equity plans;

 

(n)     make or change any election with respect to Taxes, amend any Tax Return,
or agree to settle any claim or assessment in respect of Taxes for an amount
materially in excess of the amount accrued or reserved with respect thereto on
the Company Balance Sheet;

 

(o)     any (i) entering into any multi-year Contract other than any Contract
that (1) was entered into in the Ordinary Course of Business and (2) does not
involve future payments by the Company of greater than $100,000 during any
twelve (12) month period, (ii) material amendment to any Contract other than any
amendment that (1) was effected in the Ordinary Course of Business and (2) does
not involve future payments by the Company of greater than $100,000 during any
twelve (12) month period or (iii) any termination or waiver of any material
right under any Contract other than in the Ordinary Course of Business
(excluding the expiration of any Contract in accordance with its terms); or

 

(p)     any agreement to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

Section 3.07.     Intellectual Property.

 

(a)     Section 3.07(a) of the Disclosure Schedule lists all patents, industrial
design rights, trademarks, service marks, trade names, trade dress, copyrights,
mask works, inventions, technology, confidential know-how, formulae, trade
secrets, confidential and proprietary information, computer software programs,
domain names, and other intellectual property, and all registrations and
applications for registration of any of the foregoing owned by the Company.
Except as would not have a Material Adverse Effect, the Company owns, has a
license to use, or has the right to use all Intellectual Property necessary to
conduct the business as currently conducted (the “Company Intellectual
Property”).

 

(b)     Except as set forth in Section 3.07(b) of the Disclosure Schedule: (i)
to the Company’s Knowledge, the Company Intellectual Property as currently
licensed or used by the Company, and the Company’s conduct of its business as
currently conducted, do not infringe, misappropriate or otherwise violate the
Intellectual Property Rights of any Person; and (ii) to the Company’s Knowledge
no Person is infringing, misappropriating or otherwise violating any Company
Intellectual Property.

 

(c)     The Company owns, or has rights to use, all patents, patent
applications, industrial design rights, trademarks, trademark applications,
service marks, service mark applications, mask works, trade names, trade
secrets, inventions, technology, copyrights, licenses, confidential know-how,
computer software programs, domain names, and other intellectual property rights
and similar rights necessary or required for use in connection with its business
as described in the Company SEC Documents and which the failure to so have could
have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). The Company has not received a notice (written or otherwise) that any
of the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two years from the
date of this Agreement, except for those Intellectual Property Rights which
expire on their own terms and not as a result of any action or inaction by
Company. Except as set forth in Section 3.07(c) of the Disclosure Schedule, the
Company Intellectual Property Rights have been properly maintained and all
applicable maintenance fees and renewal fees have been paid. The Company has not
received, since the date of the latest audited financial statements included
within the Company SEC Documents, a written notice of a claim or otherwise has
any knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect. All such Intellectual Property Rights are
enforceable. Except as set forth Section 3.07(c) of the Disclosure Schedule, the
Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------

 

 

Section 3.08.     Real Estate and Personal Property.

 

(a)     Section 3.08(a) of the Disclosure Schedule contains a complete and
accurate list of all (i) owned real property and (ii) real property leaseholds
or other interests therein leased or subleased or otherwise used or occupied by
the Company or Company Subsidiaries, and of all leases, lease guarantees,
agreements and documents related thereto, including all amendments, terminations
and modifications thereof or waivers thereto (collectively, the “Company Real
Property Leases”), as well as the current annual rent and term under each
Company Real Property Lease. The Company Real Property Leases are valid, binding
and enforceable in accordance with their terms and are in full force and effect.
Except as set forth on Section 3.08(a) of the Disclosure Schedule, each of the
Company and Company Subsidiaries has good and marketable title in fee simple to
the Real Property owned by it and has good and marketable title in all personal
property owned by it that is material to its business, in each case free and
clear of all Encumbrances, except as disclosed on Section 3.08(a) of the
Disclosure Schedule for Encumbrances as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company or Company Subsidiaries.

 

(b)     The buildings, material improvements, installations and facilities
included in the Real Property are free of any material physical or mechanical
defects with respect to their intended uses, and all building systems (including
heating, ventilation, air-conditioning, elevator, other mechanical, electrical,
sprinkler, life safety and plumbing systems) are in normal operating condition,
ordinary wear and tear excepted. All water, sewer, gas electric, telephone,
drainage facilities and all other utilities required by law or by normal
operation of the Real Property are paid for and adequate to service the Real
Property in its present use and to permit compliance in all material respects
with all requirements of law and normal usage of the Real Property as currently
used by the Company.

 

(c)     The Company has not received written notice of any existing plan or
study by any public authority or by any other person or entity that challenges
or otherwise adversely affects the continuation of the use or operation of any
Real Property and has no Knowledge of any such plan or study with respect to
which it has not received written notice. To the Company’s Knowledge, there is
no person or entity in possession of any Real Property other than the Company.
No third party has any right to acquire any of the Real Property or any interest
therein.

 

Section 3.09.     Legal Proceedings; Governmental Orders.

 

(a)     Except as set forth in Section 3.09 of the Disclosure Schedule, there
are no actions, suits, claims, investigations or other legal proceedings pending
or, to the Company’s Knowledge, threatened against or by the Company affecting
any of its properties or assets which, individually or in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect, or which,
individually or in the aggregate, would reasonably be expected to affect the
Company’s ability to perform its obligations under this Agreement or otherwise
impede, prevent or materially delay the consummation of the transactions
contemplated by this Agreement.

 

(b)     Except as set forth in Section 3.09 of the Disclosure Schedule, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against or affecting (or, to the Company’s Knowledge, investigations
involving) the Company or any of its properties or assets which, individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect.

 

12

--------------------------------------------------------------------------------

 

 

Section 3.10.     Compliance with Laws; Permits.

 

(a)     The Company is in compliance with all Laws applicable to it or its
business, operations, properties or assets, except where the failure to be in
compliance, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect and the Company has not
received any written notice to the effect that a Governmental Authority claimed
or alleged that the Company was not in compliance with all Laws applicable to
it, any of its properties or assets or any of its businesses or operations,
except for instances of noncompliance that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Material Adverse
Effect.

 

(b)     All Permits required for the Company to conduct its business have been
obtained by it and are valid and in full force and effect, except where the
failure to obtain such Permits, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect. There
has occurred no violation of, default (with or without notice or lapse of time
or both) under, or event giving to others any right of termination, amendment or
cancellation of (with or without notice or lapse of time or both), any Permit,
except for violations, defaults or events that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.11.     Environmental Matters. Except for such matters as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(a)     Each of the Company and the Company Subsidiaries is, and has been, in
compliance with all Environmental Laws, including by obtaining and complying
with all Environmental Permits required under applicable Environmental Laws for
the operation of the business of the Company as currently conducted.

 

(b)     The Company has not (i) generated, treated, handled, used, stored,
caused or allowed the release or disposal of, arranged for the disposal of, or
transported any Hazardous Materials, at, on, to or from (A) any Real Property,
or (B) any property or facility which has been named, listed or nominated for
potential listing, on any list of contaminated sites promulgated pursuant to
CERCLA or any other Environmental Law; or (ii) to its Knowledge caused or
allowed the exposure of any employee or any third party to any Hazardous
Materials.

 

(c)     Neither the Company nor any of the Company Subsidiaries has received
written notice of and there is no Proceeding pending, or to the Knowledge of the
Company, threatened against the Company or the Company Subsidiary, alleging any
liability under or non-compliance with any Environmental Law or seeking to
impose any financial responsibility for any investigation, cleanup, removal,
containment or any other remediation or compliance under any Environmental Law.
Neither the Company nor the Company Subsidiary is subject to any Governmental
Order from, or written agreement by or with, any Governmental Entity or third
party imposing any liability or obligation with respect to any of the foregoing.

 

Section 3.12.     Employee Benefit Matters.

 

(a)     Section 3.12(a) of the Disclosure Schedule contains a true and complete
list of each material pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, membership interest or membership interest-based, stock
or stock-based, change in control, retention, severance, vacation, paid time
off, welfare, fringe-benefit and other similar agreement, plan, policy, program
or arrangement (and any amendments thereto), in each case whether or not reduced
to writing and whether funded or unfunded, including each “employee benefit
plan” within the meaning of Section 3(3) of ERISA, whether or not tax-qualified
and whether or not subject to ERISA, (i) which is maintained, sponsored,
contributed to, or required to be contributed to by Company or any ERISA
Affiliate, or (ii) under which Company or any ERISA Affiliate has any Liability,
whether maintained, sponsored, or contributed to by the Company or ERISA
Affiliate (each, a “Benefit Plan”). Except for statutory obligations with
respect to its Non-U.S. Subsidiaries, the Company has separately set forth in
Section 3.12(a) of the Disclosure Schedule a description of each Benefit Plan
that is maintained, sponsored, contributed to, or required to be contributed to
by Company or any Affiliate primarily for the benefit of employees outside of
the United States (a “Non-U.S. Benefit Plan”).

 

13

--------------------------------------------------------------------------------

 

 

(b)     With respect to each material Benefit Plan, the Company has made
available accurate, current and complete copies of each of the following: (i)
the plan document together with all amendments; (ii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements; (iii) copies of any summary plan descriptions, summaries of material
modifications, employee handbooks and any other material written communications
(or a description of any material oral communications) relating to any Benefit
Plan; (iv) in the case of any Benefit Plan that is intended to be qualified
under Section 401(a) of the Code, a copy of the most recent determination,
opinion or advisory letter from the Internal Revenue Service; (v) in the case of
any Benefit Plan for which a Form 5500 is required to be filed, a copy of the
two most recently filed Form 5500, with schedules and financial statements
attached; (vi) actuarial valuations and reports related to any Benefit Plans
with respect to the two most recently completed plan years; (vii) the most
recent nondiscrimination tests performed under the Code; and (viii) copies of
material notices, letters or other correspondence from the Internal Revenue
Service, Department of Labor, Pension Benefit Guaranty Corporation or other
Governmental Authority relating to the Benefit Plan.

  

(c)     Each Benefit Plan and related trust complies with all applicable Laws
and the terms of the Benefit Plan. Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) has
received a favorable determination letter or, with respect to a prototype or
volume submitter plan, an opinion letter from the Internal Revenue Service to
the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income taxation under
Sections 401(a) and 501(a) of the Code, and, to the Company’s Knowledge, nothing
has occurred that could reasonably be expected to adversely affect the qualified
status of any Qualified Benefit Plan. All benefits, contributions and premiums
required by and due under the terms of each Benefit Plan or applicable Law have
been timely paid in accordance with the terms of such Benefit Plan, the terms of
all applicable Laws and GAAP.

 

(d)     No Benefit Plan: (i) is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code; or (ii) is a “multi-employer
plan” (as defined in Section 3(37) of ERISA). Neither the Company nor any ERISA
Affiliate: (i) has withdrawn from any pension plan under circumstances resulting
(or expected to result) in a liability to the Pension Benefit Guaranty
Corporation; or (ii) has engaged in any transaction which would give rise to a
liability of any of the parties under Section 4069 or Section 4212(c) of ERISA.
Nothing has occurred with respect to any Benefit Plan that has subjected or
could reasonably be expected to subject Company or any ERISA Affiliate to a
material penalty under Section 502 of ERISA or to material tax or penalty under
Section 4975 of the Code.

 

(e)     Other than as required under Section 4980B of the Code or other
applicable Law, no Benefit Plan provides benefits or coverage in the nature of
health, life or disability insurance following retirement or other termination
of employment.

 

(f)     There are no pending or, to Company Knowledge, threatened action
relating to a Benefit Plan (other than routine claims for benefits), and no
Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(g)     Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will: (i) result in the payment to any Employee,
director or consultant of any money or other property; or (ii) accelerate the
vesting of or provide any additional rights or benefits (including funding of
compensation or benefits through a trust or otherwise) to any Employee, director
or consultant, except as a result of any partial plan termination resulting from
this Agreement. Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby will result in “excess parachute payments”
within the meaning of Section 280G(b) of the Code.

 

Section 3.13.     Employment Matters.

 

(a)     The Company is not a party to, or bound by, any collective bargaining or
other agreement with a labor organization representing any of its Employees.
Since January 1, 2016, there has not been, nor, to the Company’s Knowledge, has
there been any threat of, any strike, slowdown, work stoppage, lockout,
concerted refusal to work overtime or other similar labor activity or dispute
affecting the Company.

 

14

--------------------------------------------------------------------------------

 

 

(b)     The Company is in compliance with all applicable Laws pertaining to
employment and employment practices to the extent they relate to employees of
the Company, except to the extent non-compliance would not result in a Material
Adverse Effect. There are no actions, suits, claims, investigations or other
legal proceedings against the Company pending, or to the Company’s Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former employee
of the Company, including, without limitation, any claim relating to unfair
labor practices, employment discrimination, harassment, retaliation, equal pay
or any other employment related matter arising under applicable Laws.

 

Section 3.14.     Taxes.

 

(a)     Except as set forth in Section 3.14 of the Disclosure Schedule:

 

(i)        The Company has filed (taking into account any valid extensions) all
Tax Returns required to be filed by the Company. Such Tax Returns are true,
complete and correct in all material respects. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return other
than extensions of time to file Tax Returns obtained in the ordinary course of
business. All material Taxes due and owing by the Company have been paid or
accrued. No claim has ever been made by a Governmental Authority in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by that jurisdiction. There are no Encumbrances for
Taxes (other than Taxes not yet due and payable) upon any of the assets of the
Company.

 

(ii)       No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of the Company.

 

(iii)      There are no ongoing or pending audits, actions, suits, claims,
investigations or other legal proceedings by any taxing authority against the
Company.

 

(iv)      The Company is not a party to any Tax-sharing agreement.

  

(v)       All Taxes which the Company is obligated to withhold from amounts
owing to any employee, creditor or third party have been withheld and paid.

 

(vi)      The Company is not obligated to make any payments and is not a party
to any agreement, contract, arrangement or plan that could result, separately or
in the aggregate, in the payment of any amount that will not be fully deductible
as a result of Code Section 162(m) (or any corresponding provision of state,
local, or non-U.S. Tax law).

 

(vii)     The Company has not been a United States real property holding
corporation within the meaning of Code Section 897(c)(1)(A)(ii).

 

(viii)    The Company has not been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was the Company) and has no liability for the Taxes of any person (other
than the Company) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or no-U.S. law), as a transferee or successor, by
contract or otherwise.

 

(ix)      The Company is not and has not been a party to any “reportable
transaction,” as defined in Code Section 6707A(c)(1) and Treasury Regulation
Section 1.601-4(b).

 

(x)       The Company has not been a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code.

 

(xi)      The Company has (i) complied with the requirements of Section 482 of
the Code and the Treasury Regulations thereunder (and all comparable provisions
of state, local or foreign law), and (ii) prepared and maintained adequate
documentation in respect of transactions with related parties governed by
Section 482 of the Code and the Treasury Regulations thereunder (and all
comparable provisions of state, local or foreign Law).

 

(xii)      The Company has not undergone an “ownership change” within the
meaning of Section 382(g) of the Code.

 

15

--------------------------------------------------------------------------------

 

 

(xiii)     There is currently no limitation on the utilization of net operating
losses, capital losses, built-in losses, credits or similar items of the Company
under Section 269, 382, 383, 384 or 1502 of the Code and Treasury Regulations
promulgated thereunder (and any comparable provisions of state, local and
foreign Tax Law).

 

(xiv)    The Company is not a party to any agreement, contract, arrangement or
plan that has resulted or could result, separately or in the aggregate, in the
payment of an amount that will not be fully deductible as a result of Section
162(m) of the Code (or any corresponding provision of state, local or foreign
Tax Law).

  

(xv)     The Company has not agreed to or would reasonably be expected to be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any Tax period (or portion thereof) ending after the
Closing Date as a result of any: (i) change in method of accounting pursuant to
Section 481(a) of the Code or any similar provision of state, local or foreign
Tax Law by reason of a change in accounting method initiated by the Company for
a Tax period ending on or prior to the Closing Date; (ii) closing agreement
described in Section 7121 of the Code (or any corresponding or similar provision
of federal, state, local, or foreign Tax Law) executed on or prior to the
Closing Date; (iii) installment sale or open transaction disposition made on or
prior to the Closing Date; (iv) deferred intercompany gain or any excess loss
account described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of federal, state, local or foreign Tax Law);
or (v) election under Section 108(i) of the Code (or comparable provisions of
state, local or foreign Tax Law).

 

Section 3.15.     Material Contracts. The Company is not a party to, and none of
its properties or assets is subject to, any Contract that is required to be
filed as an exhibit to a report or filing under the Securities Act or the
Exchange Act, other than any Contract that is filed as an exhibit to Company SEC
Documents. All the Company Material Contracts are valid and binding on the
Company, enforceable against it in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and are in full force and effect. Except as set
forth on Section 3.09 of the Disclosure Schedule, neither the Company nor, to
the Knowledge of the Company, any third party has violated any provision of, or
failed to perform any obligation required under the provisions of any Company
Material Contract. Except as set forth on Section 3.09 of the Disclosure
Schedule, neither the Company nor, to the Knowledge of the Company, any third
party is in breach of or default (with or without notice or lapse of time or
both) under, or has received written notice of breach, of any Company Material
Contract, or has waived or failed to enforce any rights or benefits thereunder.

 

Section 3.16.     Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged.
None of the insurance policies will lapse or terminate as a result of the
Transaction contemplated by this Agreement. The Company has complied with the
provisions of such insurance policies. To the Company’s Knowledge, it will be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

 

Section 3.17.     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

  

Section 3.18.     Trade Law Compliance.

 

(a)     Company is in compliance with all applicable Customs & International
Trade Laws, and at no time in the past five (5) years has the Company committed
any material violation of the applicable Customs & International Trade Laws, and
there are no material unresolved disputes or Proceedings concerning any
liability of the Company with respect to any such Customs & International Trade
Laws.

 

16

--------------------------------------------------------------------------------

 

 

(b)     The Company has not received written notice that it is currently subject
to any civil or criminal investigation, litigation, audit, compliance
assessment, Customs-focused assessment, penalty proceeding or assessment,
liquidated damages proceeding or claim, forfeiture or forfeiture action,
record-keeping inquiry, assessment of additional duty for failure to properly
mark imported merchandise, notice to properly mark merchandise or return
merchandise to Customs custody, claim for additional Customs duties or fees,
denial order, suspension of export privileges, U.S. Government sanction, or any
other action, proceeding or claim by a government agency (domestic or foreign)
involving or otherwise relating to any alleged or actual violation of the
Customs & International Trade Laws or relating to any alleged or actual
non-payment of Customs duties, fees, taxes or other amounts owed pursuant to the
applicable Customs & International Trade Laws, and in the past five (5) years,
all Customs duties and fees, all other import duties and fees owed for
merchandise imported by it or imported on its behalf into the United States have
been paid by or on behalf of the Company.

 

(c)     To the Company’s Knowledge, the Company has not made or provided any
material false statement or omission to any government agency (domestic or
foreign) or to any purchaser of products, in connection with the exportation of
commodities, software, or technical data (“items”) or the importation of
merchandise, the valuation or classification of imported merchandise or exported
items, the duty treatment of imported merchandise, the eligibility of imported
merchandise for favorable duty rates or other special treatment,
country-of-origin marking, NAFTA Certificates, marking and labeling requirements
for textiles and apparel, other statements or certificates concerning origin,
quota or visa rights, export licenses or other export authorizations, Electronic
Export Information (formerly referred to as Shippers Export Declaration Forms),
U.S.-content requirements, licenses or other approvals required by any
government or agency, or any other requirement relating to the applicable
Customs & International Trade Laws.

 

(d)     The Company has not, and, no director, officer, employee, agent,
representative or other Person acting for or on behalf of the Company has
directly or indirectly made, any contribution, gift, bribe, kickback or other
payment, whether in the form of money, property or services, to a foreign
official for an improper purpose, including (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured,
(iii) to obtain special concessions or for special concessions already obtained
for or in respect of the Company or the Company, or (iv) or in any other manner
or for any other purpose that violates the FCPA or other applicable
anticorruption Laws.

 

(e)     Company’s records, assets, products, software, and technology (i) are
not defense articles or defense services subject to the International Traffic in
Arms Regulations, (ii) have an Export Control Classification Number of EAR99,
(iii) do not require a license to be exported to any countries with which it has
previously conducted business, including without limitation the Peoples Republic
of China, or to be disclosed to such countries’ nationals, including without
limitation Chinese nationals, and (iv) do not require a license to be disclosed
to Buyer, Buyer, or their Chinese national employees.

 

Section 3.19.     Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s Knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as disclosed
in the Company SEC Documents or Section 3.19 of the Disclosure Schedule, the
Company has not, in the 12 months preceding the date hereof, received notice
from NASDAQ on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of NASDAQ. Except as set forth in Section 3.19 of the Disclosure
Schedule, the Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements. The Common Stock are currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.

 

Section 3.20.     Application of Takeover Protections. The Company and the Board
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation and Bylaws (or similar charter
documents) or the laws of its state of incorporation or organization that is or
could become applicable to the Buyer as a result of the Buyer and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including without limitation as a result of the Company’s issuance of the Shares
and the Buyer’s ownership of the Shares.

 

17

--------------------------------------------------------------------------------

 

 

Section 3.21.     Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Buyer or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Documents. The Company understands and confirms
that the Buyer will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Buyer regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the three (3) years preceding the date of
this Agreement taken as a whole do not contain any untrue statement of a
material factor or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that the Buyer has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Article IV hereof.

 

Section 3.22.     No Integrated Offering. Assuming the accuracy of the Buyer’s
representations and warranties set forth in Article IV, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act which would require the registration of the
Shares under the Securities Act, or (ii) any applicable shareholder approval
provisions of NASDAQ on which any of the securities of the Company are listed or
designated.

 

Section 3.23.     Solvency. Except as set forth on Section 3.23 of the
Disclosure Schedule, based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Shares hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). Section
3.23 of the Disclosure Schedule sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company, or for which the Company has
commitments. Except as set forth on Schedule 3.23 of the Disclosure Schedule,
the Company is not in default with respect to any Indebtedness. For the purposes
of this Agreement, “Indebtedness” means (x) any liabilities for borrowed money
or amounts owed in excess of $50,000 (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP.

 

Section 3.24.     Foreign Corrupt Practices. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has (i) directly
or indirectly, used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of FCPA.

 

Section 3.25.     Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company’s Knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

18

--------------------------------------------------------------------------------

 

 

Section 3.26.     Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no Action or Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any Subsidiary with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company or any Subsidiary,
threatened.

 

Section 3.27.     Private Placement. Assuming the accuracy of the Buyer’s
representations and warranties set forth in Article IV, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Buyer as contemplated hereby.

 

Section 3.28.     No Disqualification Events. With respect to the Shares to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyer a copy of any disclosures
provided thereunder. The Company will notify the Buyer in writing, prior to the
Closing Date of (i) any Disqualification Event relating to any Issuer Covered
Person and (ii) any event that would, with the passage of time, reasonably be
expected to become a Disqualification Event relating to any Issuer Covered
Person, in each case of which it is aware.

 

Section 3.29.     Related Party Transactions. Except for arm’s length
transactions pursuant to which the Company makes payments in the Ordinary Course
of Business upon terms no less favorable than the Company could obtain from
third parties, and except as described in the Company SEC Documents, none of the
officers, directors or employees of the Company, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the issued and outstanding
shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner. There are no claims or
disputes of any nature or kind between the Company and any officer, director or
employee of the Company or any Material Shareholder, or between any of them,
relating to the Company and its business.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF Buyer

 

Buyer represents and warrants to the Company that the statements contained in
this Article IV in respect of such party, respectively, are true and correct.

 

Section 4.01.     Organization and Authority of Buyer. Buyer is an individual.
Buyer has all necessary power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by the Company)
this Agreement constitutes a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

19

--------------------------------------------------------------------------------

 

 

Section 4.02.     No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) result in a violation or breach of
any provision of any Law or Governmental Order applicable to Buyer; or (b) other
than as disclosed elsewhere in this Agreement, require the consent, notice or
other action by any Person under, conflict with, result in a violation or breach
of, constitute a default under or result in the acceleration of any agreement to
which Buyer is a party, except in the cases of clause (b), where the violation,
breach, conflict, default, acceleration or failure to give notice would not have
a material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
except for such consents, approvals, Permits, Governmental Orders, declarations,
filings or notices which would not have a material adverse effect on Buyer’s
ability to consummate the transactions contemplated hereby.

 

Section 4.03.     Sufficiency of Funds. Buyer has sufficient cash on hand or
other sources of immediately available funds to enable it to make payment of the
aggregate purchase price for the Shares and consummate the transactions
contemplated by this Agreement to be consummated at the Closing.

 

Section 4.04.     Legal Proceedings.

 

(a)     There are no actions, suits, claims, investigations or other legal
proceedings pending or, to Buyer’s knowledge, threatened against or by Buyer or
any Affiliate of Buyer which, individually or in the aggregate, would reasonably
be expected to have a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby or otherwise impede, prevent or materially
delay the consummation of the transactions contemplated by this Agreement.

 

(b)     There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting (or, to Buyer’s knowledge,
investigations involving) Buyer or any Affiliate of Buyer which, individually or
in the aggregate, has had or would reasonably be expected to have a material
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereby.

 

Section 4.05.     Investment Purpose. Buyer is acquiring the Shares solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof. Buyer acknowledges that the
Shares are not registered under the Securities Act, or any state securities
laws, and that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable. Buyer is able to bear the economic risk of holding the Shares for an
indefinite period (including total loss of its investment), and has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risk of its investment.

 

(a)     Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Company for such purpose. Buyer acknowledges and agrees that: (a) in making
its decision to enter into this Agreement and to consummate the transactions
contemplated hereby, it has relied solely upon Buyer’s investigation and the
express representations and warranties of the Company set forth in Article III
of this Agreement (including the related portions of the Disclosure Schedule);
and (b) none of the Company or any other Person has made any representation or
warranty as to the Company or this Agreement, except as expressly set forth in
Article III of this Agreement (including the related portions of the Disclosure
Schedule). Buyer acknowledges that it is solely responsible for obtaining such
legal, tax and financial advice as it considers appropriate in connection with
its execution and delivery of this Agreement and its purchase of the Shares and
has had an opportunity to obtain such independent legal, tax and financial
advice and acquire an understanding of the acknowledgements, representations and
warranties and undertakings set out herein.

 

20

--------------------------------------------------------------------------------

 

 

Section 4.06.     Brokers. No broker, finder or investment banker is entitled to
any payment or other consideration from the Company in respect of any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer.

 

Article V
COVENANTS

 

Section 5.01.     Conduct of Business Following the Closing. Following the
execution of this Agreement and until the Closing, except as otherwise provided
in this Agreement or consented to in writing by Buyer, the Company shall: (a)
conduct the business of the Company in the ordinary course of business; and (b)
use commercially reasonable efforts to maintain and preserve intact the current
organization, business and reputation of the Company and to preserve the rights,
goodwill and relationships of its Employees, customers, suppliers, regulators
and others having business relationships with the Company. Following the
execution of this Agreement and until the Closing, (i) except as consented to in
writing by Buyer, the Company shall not take any action that would cause any of
the changes, events or conditions described in Section 3.06 to occur without
prior good faith consultations with Buyer (it being understood that such prior
good faith consultations shall not require Buyer’s approval), and (ii) the
Company shall not take any of the actions described in Section 5.11(a).

 

Section 5.02.     Company Shareholder Meeting; Preparation of Proxy or Company
Information Statement Materials.

 

(a)     In the event that applicable rules require that the Company convene a
shareholder meeting to obtain Company Shareholder Approval in order to effect
the Closing, then, subject to the terms set forth in this Agreement, the Company
shall take all actions necessary to duly call, give notice of, convene and hold
the Company Shareholder Meeting as soon as reasonably practicable after the date
of this Agreement but no later than sixty (60) days after the date hereof (the
“Target Date”). In the event that the Company seeks Company Shareholder Approval
by written consent and applicable rules require the Company to file and mail a
Company Information Statement in order to effect the Closing, then, subject to
the terms set forth in this Agreement, the Company shall take all actions
necessary to duly obtain the requisite written consent and to file a preliminary
Company Information Statement with the SEC as soon as reasonably practicable
after the date of this Agreement but no later than twenty (20) days after the
date hereof and to mail a definitive Company Information Statement no later than
forty (40) days after the date hereof. Notwithstanding anything contained herein
to the contrary, the Company shall not be required to hold the Company
Shareholder Meeting or file or distribute a preliminary or final Company
Information Statement if this Agreement is terminated before such meeting is
held or such Company Information Statement is filed or mailed, or applicable.

 

(b)     Buyer hereby agrees that at any Company Shareholder Meeting, however
called, and in any action by consent of shareholders of the Company in lieu of a
meeting, Buyer will appear at the meeting (or otherwise cause the Shares to be
counted as present thereat for purposes of establishing a quorum) and, to the
extent permitted by NASDAQ and the Series B Certificate of Designation, will
vote or consent to the voting of (or cause to be voted or consented) the Shares
(a) in favor of the approval of the issuance of the Shares, and (B) against any
action that is intended to, or that could reasonably be expected to, impede,
delay or materially adversely affect the Company Shareholder Approval.

  

Section 5.03.     Access to Information. Upon reasonable notice, and except as
may otherwise be prohibited by applicable Law, the Company shall afford to Buyer
and its Representatives reasonable access during normal business hours during
the period prior to each Closing to all their respective properties, books,
contracts, commitments, personnel and records and, during each such period, the
Company shall furnish promptly to Buyer (a) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities Laws (if not
available publically available on Edgar) and (b) all other information
concerning its business, properties and personnel as Buyer may reasonably
request; provided, however, that the foregoing shall not require the Company to
permit any inspection, or to disclose any information, that in the reasonable
judgment of the Company would result in the disclosure of any trade secrets of
third parties or violate any of its obligations with respect to confidentiality.

 

21

--------------------------------------------------------------------------------

 

 

Section 5.04.     Confidentiality.

 

(a)     Buyer covenants and agrees that, from and for a period of six (6) months
after the Closing, it shall, and shall use its commercially reasonable efforts
to cause its affiliates and representatives to, (i) treat and hold as
confidential any proprietary information relating to the Company and the Company
Subsidiaries that was provided or exchanged between Company and Buyer in
connection with this Agreement and any confidential information relating to the
negotiation of the transactions contemplated hereby (the “Business Confidential
Information”) and (ii) refrain from using and disclosing the Business
Confidential Information except to the extent (A) necessary in connection with
their obligations under this Agreement, (B) approved in writing in advance by
the Company, (C) required by Law, or (D) compelled by Governmental Order to
disclose such Business Confidential Information, provided, however, that prior
to any such compelled disclosure, Buyer shall give the Company reasonable
advance notice of any such disclosure and shall cooperate with Company in
protecting against any such disclosure and/or obtaining a protective order
narrowing the scope of such disclosure and/or use of such information.

 

(b)     Company covenants and agrees that, from and for a period of six (6)
months after the Closing, it shall keep confidential information provided by
Buyer pursuant to this Agreement; provided, however, that disclosure of matters
that become a matter of public record without any fault of Company shall not
constitute a breach of any confidential agreement.

 

Section 5.05.     [Reserved]

 

Section 5.06.     Future Equity Issuances.

 

(a)     Prohibition on Variable Rate Transactions. For so long as at least 25%
of the Shares issued in this Transaction remain outstanding, the Company will
not, without the prior written consent of holders owning at least 80% of the
number of Shares then outstanding, (i) enter into a Variable Rate Transaction,
(ii) issue any additional shares of preferred stock or debt which shall rank
senior in any terms to the Shares, or (iii) reprice any outstanding shares of
Common Stock or Common Stock equivalents or issue any Common Stock or any Common
Stock equivalents below $1.00 per share, excluding equity-based awards issued at
the market price for the Company’s Common Stock on the date of grant pursuant to
the Company’s current stock option plan and the issuance of Common Stock upon
exercise or conversion of currently outstanding securities.

 

(b)     “Variable Rate Transaction” means a transaction in which the Company (i)
issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive, additional
shares of Common Stock either (A) at a conversion price, exercise price or
exchange rate or other price that is based upon, and/or varies with, the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into, or effects any transaction under, any agreement, including, but not
limited to, an equity line of credit, an "at-the-market" offering or similar
agreement, whereby the Company may issue securities at a future determined
price.

  

Section 5.07.     Governmental Approvals and Other Third-Party Consents.

 

(a)     Each party hereto shall, as promptly as possible, use its reasonable
best efforts to obtain, or cause to be obtained, all shareholder approvals and
other consents, authorizations, orders and approvals from all Governmental
Authorities that may be or become necessary for its execution and delivery of
this Agreement and the performance of its obligations pursuant to this
Agreement. Each party shall cooperate fully with the other party in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals. Notwithstanding the foregoing, no party
hereto shall be required to agree to any divestitures, licenses, hold separate
arrangements, mitigation agreements or similar matters, including covenants
affecting business operating practices, if such divestitures, licenses,
arrangements, agreements or similar matters, individually or in the aggregate,
would reasonably be expected to have a material adverse effect on the business,
assets and liabilities (contingent or otherwise), taken together, or financial
condition of the Company or Buyer, respectively.

 

22

--------------------------------------------------------------------------------

 

 

(b)     The Company shall use commercially reasonable efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 3.04 of the Disclosure Schedule. Each party shall be responsible for
paying those fees or expenses incurred in such party’s efforts to obtain
consents or approval from those third parties from whom consent or approval is
sought.

 

Section 5.08.     Reasonable Efforts to Satisfy Closing Conditions. From the
date hereof until the Closing, each party hereto shall use commercially
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Article VI hereof. In connection
with the foregoing, subject to the terms set forth in this Agreement, Buyer and
the Company shall each take all actions necessary to duly call, give notice of,
convene and hold a general meeting of the Company’s shareholders, or to provide
notice of stockholder action to be taken by written consent in lieu of a
meeting, to the extent required for the purpose of obtaining and effecting the
Company Shareholder Approval or other shareholder approvals, if deemed required
under applicable law and the NASDAQ rules, as soon as reasonably practicable
after the date of this Agreement but no later than the Target Date, and, in
connection therewith, the Company and its Affiliates shall take such actions as
are required by applicable law and the rules of the applicable stock exchange to
secure applicable shareholder approvals.

  

Section 5.09.     Supplement to Disclosure Schedule. From time to time prior to
Closing, each of the Company and Buyer shall have the right (but not the
obligation) to supplement or amend the Disclosure Schedule hereto with respect
to any matter hereafter arising or of which it becomes aware after the date
hereof (each a “Schedule Supplement”). Any disclosure in any such Schedule
Supplement shall not be deemed to have cured any inaccuracy in or breach of any
representation or warranty contained in this Agreement, including without
limitation for purposes of the termination rights contained in this Agreement or
of determining whether or not the conditions set forth in Section 6.02 have been
satisfied.

 

Section 5.10.     Public Announcements. The initial public announcements by the
Company and Buyer, respectively, with respect to this Agreement and the
transactions contemplated hereby shall be mutually agreed to by the Company and
Buyer and shall be issued as soon as practicable following the execution of this
Agreement and outside of NASDAQ trading hours. Thereafter, unless otherwise
required by applicable Law or NASDAQ requirements (based upon the reasonable
advice of counsel), no party to this Agreement shall make any public
announcements in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed), and the parties shall cooperate as to the timing and contents of any
such announcement. Buyer and Company acknowledge that a copy of this Agreement
will be included on a Report on Form 8-K filed by the Company with the SEC no
later than four (4) Business Days following execution of this Agreement.

 

Section 5.11.     Additional Covenants.

 

(a)     From the date of this Agreement until the earlier of the Closing or
termination of this Agreement pursuant to Article VII, the Company shall not
take any of the following actions without Buyer’s prior express written
approval:

 

 

1.

selling or pledging of all or substantially all of the assets of the Company or
a voluntary filing for bankruptcy or liquidation;

 

 

2.

changing existing legal rights or preferences of the particular class of stock
held by minority investors, as provided in the relevant corporate documents
governing such shares; or

 

 

3.

amending the Company’s articles of incorporation, bylaws, constituent agreement,
or other organizational documents of the Company, including but not limited to
an amendment to change the Company’s corporate name to a name that is not
substantially similar to the name contemplated by the Name Change.

 

23

--------------------------------------------------------------------------------

 

 

(b)     Following the Closing, for so long as Buyer beneficially owns more than
9.9% of the voting power or outstanding Common Stock of the Company, on an
as-converted basis, shall not, without the prior written consent of Buyer, take
any action to amend the Company’s articles of incorporation, bylaws, constituent
agreement, or other organizational documents of the Company, including but not
limited to an amendment to change the Company’s corporate name to a name that is
not substantially similar to the name contemplated by the Name Change; provided
that no provision of this Agreement will limit the right of the Company to amend
its articles of incorporation to increase the amount of the Company’s authorized
capital stock without the prior written consent of Buyer to the extent that such
consent is not required by applicable law.

 

Section 5.12.     Use of Proceeds. The net proceeds of this Transaction will be
used as follows: $1,500,000 will be used to pay down the revolving credit
balance owed to PNC.

 

Section 5.13.     Piggyback Registration Rights. Buyer shall have the right, for
as long as any Shares are outstanding, to include all or any portion of the
shares of Common Stock underlying the Shares (collectively with any successor
securities, the “Registrable Securities”) as part of any other registration of
securities filed by the Company (other than in connection with a transaction
contemplated by Rule 145(a) promulgated under the Securities Act or pursuant to
Form S-8 or any equivalent form). In the event of such a proposed registration,
the Company shall furnish Buyer with not less than ten (10) days’ written notice
prior to the proposed date of filing of such registration statement. Such notice
to Buyer shall continue to be given for each registration statement filed by the
Company until such time as all of the Registrable Securities have been sold by
Buyer. The holders of the Registrable Securities shall exercise the piggy-back
rights provided for herein by giving written notice, within five (5) days of the
receipt of the Company’s notice of its intention to file a registration
statement. Notwithstanding the foregoing; if, solely in connection with any
primary underwritten public offering for the account of the Company, the
managing underwriter thereof shall, in its reasonable discretion, impose a
limitation on the number of Registrable Securities which may be included in the
registration statement because, in such underwriter’s judgment, marketing or
other factors make such limitation necessary to facilitate public distribution,
then the Company shall be obligated to include in such registration statement
only such limited portion of the Registrable Securities with respect to which
the Buyer requested inclusion hereunder as the underwriter shall reasonably
permit; provided, however, that the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not entitled to inclusion of such securities in such
registration statement or are not entitled to pro rata inclusion with the
Registrable Securities. Buyer (or its transferees) shall be entitled to three
piggy-back registrations pursuant to this Section 5.13. Any holder of
Registrable Securities may elect to withdraw such holder’s request for inclusion
of Registrable Securities in any piggy-back registration by giving written
notice to the Company of such request to withdraw prior to the effectiveness of
the registration statement. The Company (whether in its own determination or as
the result of a withdrawal by persons making a demand pursuant to written
contractual obligations) may withdraw a registration statement subject to
piggy-back registration at any time prior to the effectiveness of the
registration statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such piggy-back registration as provided in this Section 5.13. The Company
shall bear all fees and expenses attendant to registering the Registrable
Securities pursuant to this Section 5.13, including the reasonable and
documented expenses (not to exceed $20,000) of a single legal counsel selected
by the holders to represent them in connection with the sale of the Registrable
Securities, but the holders shall pay any and all underwriting commissions or
brokerage fees related to the Registrable Securities. The Company shall use its
commercially reasonable efforts to cause any registration statement filed
pursuant this Section 5.13 to remain effective for as long as any Shares are
outstanding.

  

Section 5.14.     Further Assurances. Following each Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances,
and take such further actions, as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement to be consummated as of such Closing.

 

Article VI
CONDITIONS TO CLOSING

 

Section 6.01.     Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement at the
Closing shall be subject to the fulfillment, at or prior to the Closing Date, of
each of the following conditions:

 

24

--------------------------------------------------------------------------------

 

 

(a)     The Company shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.04,
including without limitation evidence of NASDAQ clearance in form and substance
reasonably satisfactory to Buyer and the Company, and no such consent,
authorization, order or approval shall have been revoked.

 

(b)     No suit, action or other proceeding shall be pending before any
Government Authority (i) in which the restraint or prohibition of the
transactions contemplated hereby is sought, or (ii) that could reasonably be
expected to have a Material Adverse Effect. No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Governmental Order which
is in effect and has the effect of making the transactions contemplated by this
Agreement illegal, otherwise restraining or prohibiting consummation of such
transactions or causing any of the transactions contemplated hereunder to be
rescinded following completion thereof.

 

Section 6.02.     Conditions to Obligations of Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement at the Closing
shall be subject to the fulfillment or Buyer’s waiver, at or prior to the
Closing Date, of each of the following conditions:

 

(a)     The representations and warranties of the Company contained in
Article III shall be true and correct in all material respects as of the Closing
Date, with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all material respects as of that specified
date), except where the failure of such representations and warranties to be
true and correct would not, individually or in the aggregate, have or reasonably
be expected to have a Material Adverse Effect; provided, that the
representations and warranties of the Company contained in Section 3.02 shall be
true and correct in all respects as of the Closing Date, with the same effect as
though made at and as of such date, without exception for immaterial errors or
otherwise.

 

(b)     On or prior to Closing, Buyer shall have satisfactorily completed its
due diligence review of the Company and its business.

 

(c)     On or prior to Closing, the Company shall have filed the Certificate of
Designation for the Shares with the Illinois Secretary of State and delivered to
Buyer evidence of the Illinois Secretary of State’s acceptance thereto.

 

(d)     The Company shall have duly performed and complied with all agreements,
covenants and conditions required by this Agreement to be performed or complied
with by it prior to or on the Closing Date.

  

(e)     Buyer shall have received a certificate, dated as of such Closing Date
and signed by a duly authorized officer of the Company, that each of the
applicable conditions set forth in this Section 6.02 have been satisfied.

 

(f)     Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company certifying (i) that attached
thereto are true and complete copies of all resolutions adopted by the Company
Board authorizing the execution, delivery and performance of this Agreement and
the consummation of the Transaction, including without limitation election of
the Buyer Director Nominee pursuant to the terms hereof, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby,

 

(g)     The Company shall have delivered, or caused to be delivered, to Buyer
confirmation from the Company that the Shares being purchased at the Closing
have been registered in the Company’s books and records as outstanding in the
name of the Buyer and free and clear of Encumbrances.

 

(h)     At or prior to the Closing, the Company shall cause the Buyer Director
Nominee to be elected to the Company Board, effective as of the Closing, all in
accordance with the organizational documents of the Company and in compliance
with all applicable Laws, including the Securities Act and the Exchange Act.

 

(i)     At the Closing, Buyer shall have received from the Company the
Disclosure Schedule, and within three business days from the Closing Date, from
counsel to the Company a legal opinion dated effective as of such Closing Date,
in form and substance acceptable to Buyer.

 

25

--------------------------------------------------------------------------------

 

 

Section 6.03.     Conditions to Obligations of the Company. The obligations of
the Company to consummate the transactions contemplated by this Agreement at the
Closing shall be subject to the fulfillment or the Company’s waiver, at or prior
to the Closing Date, of each of the following conditions:

 

(a)     The representations and warranties of Buyer contained in Article IV
shall be true and correct in all material respects as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all material respects as of that specified
date), except where the failure of such representations and warranties to be
true and correct would not, individually or in the aggregate, have or reasonably
be expected to have a material adverse effect on Buyer’s or Buyer’s ability to
consummate the transactions contemplated hereby.

 

(b)     Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

 

(c)     The Company shall have received a certificate, dated as of the Closing
Date and signed by a duly authorized officer of Buyer, that each of the
conditions set forth in (a) and (b) have been satisfied.

 

(d)     The Company shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the consummation of the Transaction and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby.

 

(e)     On or prior to the execution of this Agreement, Buyer shall have
delivered to the Company cash in an amount equal to the Purchase Price for all
Shares to be purchased pursuant to this Agreement) by wire transfer in
immediately available funds, to an account or accounts that has been designated
by the Company in a written notice to Buyer.

 

Article VII
TERMINATION

 

Section 7.01.     Termination by Mutual Consent. This Agreement may be
terminated at any time prior to the Closing Date (notwithstanding any receipt of
Company Shareholder Approval) by mutual written consent of Buyer and the
Company.

 

Section 7.02.     Termination by Either Buyer or the Company. This Agreement may
be terminated by either Buyer or the Company at any time prior to the Closing
Date (notwithstanding receipt of the Company Shareholder Approval):

 

(a)     if any Governmental Authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any Law or Governmental Order
making illegal, permanently enjoining or otherwise permanently prohibiting the
consummation of the Transaction or the other transactions contemplated by this
Agreement, and such Law or Order shall have become final and nonappealable;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.02(a) shall not be available to any party whose breach of any
representation, warranty, covenant or agreement set forth in this Agreement has
been the cause of, or resulted in, the issuance, promulgation, enforcement or
entry of any such Law or Governmental Order; or

 

(b)     if the condition to Closing set forth in Section 6.01(b) is not
reasonably capable of being satisfied or on or prior to the End Date; provided,
however, that the right to terminate this Agreement pursuant to this Section
7.02(b) shall not be available to any party whose breach of any representation,
warranty, covenant or agreement set forth in this Agreement has been the cause
of, or resulted in, such failure.

 

26

--------------------------------------------------------------------------------

 

 

Section 7.03.     Termination by Buyer. This Agreement may be terminated by
Buyer at any time prior to the Closing Date if:

 

(a)     there shall have been a breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, which
breach would give rise to the failure of a condition to the Closing set forth in
Section 6.02(a)or Section 6.02(b), as applicable, and such breach is not cured
by the Company within thirty (30) days following receipt of written notice of
such breach from Buyer;

 

Section 7.04.     Termination by the Company. This Agreement may be terminated
by the Company at any time prior to the Closing Date if there shall have been a
breach of any representation, warranty, covenant or agreement on the part of
Buyer set forth in this Agreement, which breach would give rise to the failure
of a condition to the Closing set forth in Section 6.03(a) or Section 6.03(b),
as applicable, and such breach is not cured by Buyer within thirty (30) days
following receipt of written notice of such breach from the Company.

  

Section 7.05.     Notice of Termination. The party desiring to terminate this
Agreement pursuant to Section 7.02, Section 7.03 or Section 7.04 shall deliver
written notice of such termination to the other party hereto specifying with
reasonable particularity the reason for such termination, and any such
termination shall be effective immediately upon delivery of such written notice
to the other party. If this Agreement is terminated pursuant to Article VII, it
will become void and of no further force and effect, with no liability on the
part of any party to this Agreement (or any shareholder, director, officer,
employee, agent or Representative of such party) to any other party hereto,
except (i) with respect to Section 5.04, Article VIII and Article IX, which
shall remain in full force and effect and (ii) with respect to any liabilities
or damages incurred or suffered by a party, to the extent such liabilities or
damages were the result of fraud or the breach by another party of any of its
representations, warranties, covenants or other agreements set forth in this
Agreement.

  

Article VIII
INDEMNIFICATION

 

Section 8.01.     Indemnification by the Company. Subject to the other terms and
conditions of this Article VIII, the Company shall indemnify and hold harmless
Buyer, its directors, officers, stockholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls such Purchaser (within the meaning of Section 15 of the
1933 Act and Section 20 of the Exchange Act), and the directors, officers,
stockholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Buyer Party”) from and against all Losses incurred by Buyer Parties,
respectively, due to any third-party claim related to or arising under any
material breach of representation, warranty, or covenant by the Company under
this Agreement.

 

Section 8.02.     Indemnification by Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and hold harmless the
Company from and against all Losses actually incurred by the Company due to any
third-party claim related to or arising under any material breach of
representation, warranty, or covenant by Buyer under this Agreement.

 

Section 8.03.     No party shall be liable to any other for indemnification
under this Article VIII until the aggregate amount of all Losses in respect of
indemnification under this Article VIII exceeds an amount equal to 1.0% of the
Purchase Price paid by Buyer (the “Deductible”), in which event the indemnifying
party shall only be required to pay or be liable for Losses in excess of the
Deductible. With respect to any claim as to which a party may be entitled to
indemnification under this Article VIII, the indemnifying party shall not be
liable for any individual or series of related Losses until the aggregate amount
of such losses exceeds $25,000. The aggregate amount of all Losses for which an
indemnifying party shall be liable pursuant to this Article VIII shall not
exceed an amount equal to 100% of the Shares paid for by Buyer.

 

Section 8.04.     Payments pursuant to this Article VIII in respect of any Loss
shall be limited to the amount of any liability or damage that remains after
deducting therefrom any insurance proceeds and any indemnity, contribution or
other similar payment received by the indemnified party in respect of any such
claim or Loss. The indemnifying party shall use its commercially reasonable
efforts to recover under insurance policies or indemnity, contribution or other
similar agreements for any Losses.

 

27

--------------------------------------------------------------------------------

 

 

Section 8.05.     In no event shall a party be liable to any other for any
claims or Losses arising out of this Article VIII for special, indirect,
punitive, exemplary, speculative or other damages that are not reasonably
foreseeable.

 

Section 8.06.     No party shall be liable under this Article VIII for any
Losses based upon or arising out of any inaccuracy in or breach of any of the
representations or warranties of the breaching party contained in this Agreement
if the party seeking payment under this Article VIII in respect of such
inaccuracy or breach had actual knowledge of such inaccuracy or breach prior to
the execution of this Agreement.

 

Section 8.07.     No party shall be liable under this Article VIII for any
Losses to the extent resulting solely from actions undertaken or omissions by
another party, including the failure to obtain the requisite Company Shareholder
Approval or approvals from the relevant Governmental Authorities.

 

Article IX
MISCELLANEOUS

 

Section 9.01.     Expenses. Except as otherwise expressly provided in
Section 5.07(b), all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

 

Section 9.02.     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by an internationally
recognized overnight courier (receipt requested); or (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient. Such communications must
be sent to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 9.02):

 

 

If to the Company:

Yunhong CTI Ltd.
22160 N. Pepper Road

 

 

Lake Barrington, IL 60010
Phone: 847-382-1000
Facsimile
Email: jconnerty@ctiindustries.com
Attn: Jennifer Connerty

 

 

 

 

with a copy to:

Sichenzia Ross Ference LLP
1185 Avenue of the Americas, 37th Floor
New York, New York 10036
Phone: 212-930-9700

 

 

Facsimile: 212-930-9725

Email: trose@srf.law

Attn: Thomas A. Rose, Esq.

 

 

 

 

If to Buyer:

Shuai Wang

 

 

[Street],

[City], [State/Country] [Zip]

 

Email: [ ]

Attn: [ ]

  

28

--------------------------------------------------------------------------------

 

 

Section 9.03.     Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedule and Exhibits mean the Articles
and Sections of, and Disclosure Schedule and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedule and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 9.04.     Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 9.05.     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 9.06.     Entire Agreement. This Agreement constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersede all prior and contemporaneous
representations, warranties, understandings and agreements, both written and
oral, with respect to such subject matter. In the event of any inconsistency
between the statements in the body of this Agreement, the Exhibits and
Disclosure Schedule (other than an exception expressly set forth as such in the
Disclosure Schedule), the statements in the body of this Agreement will control.

 

Section 9.07.     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. No party may assign its rights or obligations
hereunder without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed. No assignment or change or
division in the ownership of the Shares of the Company set forth in this
Agreement, however accomplished, shall enlarge the obligations or diminish the
rights of the Company. Without limiting the foregoing, the total number of Buyer
Director Nominees which the Company is obligated to appoint under Section 5.05
shall be apportioned to Buyer and any assignee in proportion to the voting
interest of such assignee to the total voting interest held by Buyer and such
assignee. Assignment of this Agreement, if approved, shall be subject to written
agreement by the assignee to assume all rights and obligations under this
Agreement. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

Section 9.08.     No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 9.09.     Amendment. At any time prior to the Closing Date, this
Agreement may be amended or supplemented in any and all respects, whether before
or after receipt of the Company Shareholder Approval, by written agreement
signed by each of the parties hereto; provided, however, that following the
receipt of the Company Shareholder Approval, there shall be no amendment or
supplement to the provisions of this Agreement which by Law or in accordance
with the rules of any relevant self- regulatory organization would require
further approval by the holders of Shares, without such approval.

 

Section 9.10.     Extension; Waiver. At any time prior to the Closing Date,
Buyer or the Company may (a) extend the time for the performance of any of the
obligations of the other parties, (b) waive any inaccuracies in the
representations and warranties of the other parties contained in this Agreement
or in any document delivered under this Agreement, or (c) unless prohibited by
applicable Law, waive compliance with any of the covenants, agreements or
conditions contained in this Agreement. Any agreement on the part of a party to
any extension or waiver will be valid only if set forth in an instrument in
writing signed by such party. The failure of any party to assert any of its
rights under this Agreement or otherwise will not constitute a waiver of such
rights.

 

29

--------------------------------------------------------------------------------

 

 

Section 9.11.     Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule.

 

(b)     ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.11(c).

 

Section 9.12.     Survival of Company’s Representations. All covenants,
agreements, representations and warranties made by the Company herein shall,
notwithstanding any investigation by the Buyer, be deemed material and relied
upon by the Buyer and shall survive the making and execution of this Agreement
and the sale and purchase of the Shares, and shall be deemed to be continuing
representations and warranties until the earlier of (i) the two-year anniversary
of the Closing and (ii) such time as the Company have fulfilled all of its
obligations to the Buyer hereunder and under all other documents, and the Buyer
has been indefeasibly paid in full.

 

Section 9.13.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, .pdf file, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

  

30

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

YUNHONG CTI LTD.

 

By _________________________

Name: Jennifer Connerty

Title: Chief Financial Officer

 

 

BUYER

 

 

By                                                          

    Shuai Wang

 

31

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE

 

Section 3.02(a)

 

Shares outstanding     5,228,040

 

Outstanding options and warrants        292,660

 

No other shares to be issued subject to contractual obligation as of the date of
this response.

 

CTI Stock Incentive Plan was adopted, but never implemented.

 

Section 3.03

 

The Company owns approximately 99.9% of the issued and outstanding capital stock
of Flexo Universal, S. de R.L. de C.V. (“Flexo Universal”), approximately 52% of
the issued and outstanding capital stock of CTI Europe GmbH and approximately
28.5% of Clever Container LLC. The Company is in the process of liquidating CTI
Europe GmbH. The Company has pledged all of its ownership in Flexo Universal to
PNC pursuant to that certain pledge agreement, dated December 14, 2017.

 

Section 3.04

 

The Company is in breach of contract with each of the following vendors and in
the following alleged amounts:

 

 

   

PSI Impreglon - $4,447.00

Batavia Container - $110,441.99

S. C. Johnson & Sons, Inc. - $90,000

Jules & Associates – $66,000

Redwood Multimodal - $100,000

Airgas USA, LLC - $212,000

Bamberger Polymers - $5,000

Andersen Pest Control - $6,100

Sojitz Plastic - $7,500

CH Robinson International, Inc - $5,300

Crowe LLP - $26,000

Engie Resources - $95,000

Fife Company - $8,200

L&M Corrugated - $2,000

Paper Converting Machine Company - $18,900

Stamar Packaging - $3,300

 

The Company must also obtain the approval of PNC pursuant to the terms of that
certain Credit, Term Loan and Security Agreement dated December 14, 2017 by and
between the Company, PNC, and the other parties a signatory thereto, as amended
from time to time thereafter.

 

Section 3.06(a)

 

d.

Pending winddown of the Company’s Non-U.S. Subsidiaries

COVID

 

32

--------------------------------------------------------------------------------

 

 

Section 3.06(b)

 

None; the Company is currently liquidating its German Subsidiary. Final
liquidation is expected at the end of 2020.

 

Section 3.06(c)

 

None

 

Section 3.06(d)

 

 

Section 3.06(e)

 

In September 2020, Frank Cesario resigned as the Company’s Chief Executive
Officer.

 

Section 3.06(h)

 

None

 

Section 3.06(k)

 

None

 

Section 3.07(a)

 

See attached

 

Section 3.07(b)

 

None

 

Section 3.07(c)

 

The Company let certain foreign patent rights terminate by not paying
maintenance fees.

 

Section 3.08(a)

 

Company:

 

1.

Owned Real Property:

      22160 N. Pepper Road   Barrington, Illinois 60010       The Company
granted PNC a mortgage on the Owned Property Agreement

 

2.

Leased Real Property:

      800 North Church Street   Lake Zurich, Illinois,

 

33

--------------------------------------------------------------------------------

 

 

Non-U.S. Subsidiaries

 

The Company’s Non-U.S. Subsidiaries are parties to certain leases that will be
terminated or sold in connection with the disposition of such subsidiaries.
Except for the Company’s guaranty of Flexo Universal’s lease, the Company is not
a party to such leases.

 

Section 3.09

 

The Company is in breach of contract with each of the following vendors and in
the following alleged amounts:

 

 

   

PSI Impreglon - $4,447.00

Batavia Container - $110,441.99

S. C. Johnson & Sons, Inc. - $90,000

Jules & Associates – $66,000

Redwood Multimodal - $100,000

Airgas USA, LLC - $212,000

Bamberger Polymers - $5,000

Andersen Pest Control - $6,100

Sojitz Plastic - $7,500

CH Robinson International, Inc - $5,300

Crowe LLP - $26,000

Engie Resources - $95,000

Fife Company - $8,200

L&M Corrugated - $2,000

Paper Converting Machine Company - $18,900

Stamar Packaging - $3,300

 

FedEx Trade Networks Transport and Brokerage Inc. v. CTI Industries Corp., Case
No. 20 L 46, was filed on January 27, 2020 in the Circuit Court of the 19th
Judicial Circuit, Lake County, Illinois.  The complaint for breach of contract
sought $163,964.75 in damages, plus interest and court costs. On October 15,
2020, the case was dismissed with leave to reinstate pursuant to settlement. The
settlement calls for the payment of $100,400.00 in monthly installments of
$10,000 per month for a period of ten (10) months and with the last payment
being in the amount of $10,400. The first payment came due and was made on
October 30, 2020.

 

Airgas USA, LLC v. CTI Industries Corp., Case No. 01-20-0014-7852 was filed with
the American Arbitration Association on or about September 8, 2020. The claim
seeks $212,000, plus interest, attorneys’ fees and costs for breach of contract.
Claimant agreed to give CTI an extension to respond to the claim through and
including November 18, 2020 so the parties could attempt to resolve. Settlement
discussions are ongoing.

 

On October 19, 2020, Jules and Associates, Inc. sent CTI a demand letter related
to the lease of certain equipment. The letter demanded $65,846.99 for alleged
past due amounts under the lease as well as a return of the equipment.
Settlement discussions are ongoing and no lawsuit has been filed.

 

On October 19, 2020, Redwood Multimodal sent CTI a demand for the withholding of
payment in the amount 98,960.88 for loads brokered by Redwood. Settlement
discussions are ongoing and no lawsuit has been filed.

 

Section 3.12(a)

 

CTI 401(k) Plan

 

Section 3.14

 

The Company has not paid its Lake County property tax bill, $73,000, for its
Lake Barrington manufacturing facility which was due no later than November 13,
2020.

 

34

--------------------------------------------------------------------------------

 

 

Section 3.19

 

None

 

Section 3.23

 

Amounts owed to PNC pursuant to that certain Credit, Term Loan and Security
Agreement dated December 14, 2017 by and between the Company, PNC, and the other
parties a signatory thereto, as amended from time to time thereafter. The
Company is currently in default with respect to its obligations to PNC under
such credit agreement however PNC has agreed to forbear from exercising its
rights and remedies under such credit agreement.

 

The Company has guaranteed the obligations to Flexo Universal’s landlord.

 

There are intercompany transactions between the Company and its Non-U.S
Subsidiaries that are anticipated to be resolved in connection with the
disposition or liquidation of such subsidiaries.

 

 

35